DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
	The amendment to claim 3 has clarified the claim and overcomes the claim objection. The examiner has withdrawn the objection.

Rejections Under 35 U.S.C. § 112
	The amendment of claim 4 overcomes the 112 rejection. The examiner has withdrawn the rejection.

Rejections Under 35 U.S.C. § 103
	Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive. The examiner notes that Brubaker teaches the newly amended limitation. Applicant argues that Brubaker fails to disclose the cells within the lattice of cells being arranged in an abutting zig-zag pattern to provide an interlocking arrangement. The examiner respectfully disagrees, below is an annotated figure of FIG. 9 of Brubaker.


    PNG
    media_image1.png
    427
    593
    media_image1.png
    Greyscale

	As one can see in the figure, Brubacker discloses the cells within the lattice of cells being arranged in an abutting zig-zag pattern to provide an interlocking arrangement. A zig-zag pattern is shown in the figure as well as the abutting arrangement, (i.e. the buckling elements abut one another). Applicant argues that there are significantly more buckling walls but this is not convincing to the examiner because the claim does not say ONLY six buckling elements are arranged in a hexagonal shape.
Claim Objections
	Claim 1 is newly objected to for the following informalities: The examiner notes that claim 1 recites “zig-zig pattern” but should say --zig-zag pattern--. The examiner will interpret the amendment as being read as a zig-zag pattern.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120244312 issued to Pearce in view of U.S. Publication No. 20150059100 issued to Brubaker.

Regarding claim 1,
	Pearce discloses a lattice of cells, each of the cells (Pearce: FIG. 1A (30) ) having a base (Pearce: FIG. 3C wherein the bottom part of the side wall may be interpreted as a base) and extending to a top disposed opposite the base, (Pearce: FIG. 3C wherein the top part of the side wall may be interpreted as a base or (12)) and one or more buckling elements (Pearce: FIG. 3C wherein the sidewall may be interpreted as a buckling element) having a thickness (Pearce: FIG. 3C the sidewall inherently has a thickness) and extending from the base to the top to form a column (Pearce: FIG. 3C see how the sidewall extends from a top to a bottom to form a column) that defines an interior volume within a perimeter of the one or more buckling elements, (Pearce: FIG. 3C there is an interior volume within a perimeter of the buckling elements) wherein the column has a height measured from the base to the top, and a width, (Pearce: FIG. 3C wherein the cushion inherently has a height measured from a top to a bottom see (t_1) in FIG. 1B) with a maximum value of the height being at least 2.0 times a maximum value of the width; (Pearce: [0046] “In some embodiments, the thickness t.sub.1 of the gel segments 12 may be from about 1.3 mm (about 0.05 in) to about 76 mm (about 3 in), or from about 2.5 mm (about 0.1 in) to about 25 mm (about 1 in). For example, the thickness t.sub.1 of the gel segments 12 may be about 3.2 mm (about 0.125 in).” and Pearce [0045] “The gel segments 12 shown in FIG. 2A may have a width W of from about 2.5 mm (about 0.1 in) to about 127 mm (about 5 in), such as from about 13 mm (about 0.5 in) to about 51 mm (about 2 in).” wherein the ranges or embodiments may include a cushioning element that has a height 2.0 times the maximum value of the width)
	Pearce does not appear to disclose a patient support for supporting a patient, the patient support comprising: a crib assembly… and a cover disposed over the crib assembly,  the cover having opposing top and bottom layers, wherein the lattice of cells is arranged within the cover so that a single layer of the cells is present between the top and bottom layers… wherein the one or more buckling elements is further defined as six buckling elements arranged in a hexagonal shape and wherein the cells within the lattice of cells are arranged in an abutting zig-zag pattern to provide an interlocking arrangement.
	However, Brubaker discloses a patient support for supporting a patient, (Brubaker: Abstract) the patient support comprising: a crib assembly (Brubaker: FIG.2A (40))… and a cover disposed over the crib assembly, the cover having opposing top and bottom layers, wherein the lattice of cells is arranged within the cover so that a single layer of the cells is present between the top and bottom layers. (Brubaker: FIG. 2A (14a, 14b)) wherein the one or more buckling elements is further defined as six buckling elements arranged in a hexagonal shape (Brubaker: see annotated figure below) and wherein the cells within the lattice of cells are arranged in an abutting zig-zag pattern to provide an interlocking arrangement. (Brubaker: see annotated figure below)

    PNG
    media_image1.png
    427
    593
    media_image1.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art to modify the device of Pearce to have a cover with opposing top and bottom layers as taught by Brubaker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the 
	It would have been obvious for one having ordinary skill in the art to modify the device of Pearce to have a patient support with a crib assembly as taught by Brubaker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow the cushioning device to be used in a patient support device that would allow bed-ridden people to be as comfortable as possible while receiving treatment in a hospital setting as suggested in [0003] of Pearce in which one of ordinary skill in the art would have recognized as a predictable result.
	It would have been obvious for one having ordinary skill in the art to modify the device of Pearce to have buckling elements that are hexagonal shaped and interlocked in a zig-zag pattern as taught by Brubaker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for a more even distribution of the cushioning members by providing a closer relationship with one another to better spread out the weight of a user, in addition Pearce also teaches the use of different shapes see [0039] hence it would have been obvious to choose a hexagonal shape based on the teachings of Pearce since the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and such a shape would allow for a better distribution for the buckling elements.

Regarding claim 2,
	The Pearce/Brubaker combination discloses the patient support of claim 1, wherein the maximum value of the height is at least 2.5 times the maximum value of the width, and wherein the width is measured between centers of opposing buckling elements of the one or more buckling elements. (Pearce: [0045]-[0046] the examiner notes that if the width is taken to be 20 mm as well as the length, than from the equation from the annotated figure below the proposed width measurement by the applicant would be by the law of cosines,                         
                            
                                
                                    10
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    10
                                
                                
                                    2
                                
                            
                            -
                            2
                            
                                
                                    10
                                
                            
                            
                                
                                    10
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    60
                                    °
                                
                            
                            =
                            
                                
                                    (
                                    w
                                    i
                                    d
                                    t
                                    h
                                     
                                    o
                                    f
                                     
                                    c
                                    l
                                    a
                                    i
                                    m
                                     
                                    2
                                    )
                                
                                
                                    2
                                
                            
                        
                     which ends up being 10mm in length for the width of claim 2 as proposed. Refer to annotated figure below, from [0046] of Pearce the range of choices for the height are between 1.3mm to 76mm which would result in falling within the specified range of the claim since 2.5 X 10mm is 25mm. The examiner further notes that for clarity the examiner has used the bigger hexagon in the picture below to show the measurements and calculations)

    PNG
    media_image2.png
    427
    716
    media_image2.png
    Greyscale


Regarding claim 3,
	The Pearce/Brubacker combination discloses the patient support of claim 1, wherein the column is configured to exhibit a consistent patient plateau pressure of (                        
                            
                                
                                    P
                                
                                
                                    b
                                
                            
                        
                    ) ± 0.1 psi to the patient over a compression displacement of the column of 0.75 to 2.5 inches. (The examiner notes that since Pearce and Brubacker discloses all the structure of claim 1 with regards to the column that it would otherwise be inherently capable of performing this function given that a weight of a patient can vary between 4lbs-600lbs in which at least one weight within that given range would cause the elastic column of Pearce to exhibit some compression displacement within the given range while maintaining a patient pressure greater than 0.1 psi depending on the cross-sectional area of the column.)
	

claim 4, 
 	The Pearce/Brubaker combination discloses the patient support of claim 1, wherein each of the one or more buckling elements comprise one of a spring or a wall. (Pearce: FIG. 3C the buckling element has a wall)

Regarding claim 6,
The Pearce/Brubaker combination discloses the patient support of claim 1.
	Pearce does not appear to disclose wherein the thickness and the width are in a ratio of from 0.06:1 to 0.12:1.
	However, Pearce discloses proposed ranges for the width in [0045], Brubacker discloses proposed ranges for thickness of the wall in [0083] “For example, the height of each wall may be in a range of about 1'' to 4'', or in a range of about 2'' to 3'', and the thickness of each wall may be in a range of about 1/32'' to 3/8'' or in a range of about 1/16'' to 1/4''. Which corresponds in mm to 0.79395mm to 6.35mm. Since Pearce discloses a range in [0045] for the width to be from 2.5mm to 127mm then one may be able to calculate a proposed width given a thickness of 2 mm by the following equation                         
                            
                                
                                    0.06
                                    m
                                    m
                                
                                
                                    1.00
                                     
                                    m
                                    m
                                
                            
                            =
                             
                            
                                
                                    2.00
                                     
                                    m
                                    m
                                
                                
                                    p
                                    r
                                    o
                                    p
                                    o
                                    s
                                    e
                                    d
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                
                            
                        
                     which would yield a proposed width of about 33.33mm which falls within the range proposed by Pearce in [0045].
	It would have been obvious for one having ordinary skill in the art to modify the thickness of Pearce based on the disclosure of the thickness ranges in Brubaker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than optimize the amount of contact a 

Regarding claim 7, 
	The Pearce/Brubaker combination discloses the patient support of claim 6, wherein the thickness comprises an average thickness of the buckling elements, and wherein the thickness and the width are in a ratio of from 0.08:1 to 0.11:1.
Pearce does not appear to disclose wherein the thickness and the width are in a ratio of from 0.08:1 to 0.11:1.
	However, Pearce discloses proposed ranges for the width in [0045], Brubacker discloses proposed ranges for thickness of the wall in [0083] “For example, the height of each wall may be in a range of about 1'' to 4'', or in a range of about 2'' to 3'', and the thickness of each wall may be in a range of about 1/32'' to 3/8'' or in a range of about 1/16'' to 1/4''. Which corresponds in mm to 0.79395mm to 6.35mm. Since Pearce discloses a range in [0045] for the width to be from 2.5mm to 127mm then one may be able to calculate a proposed width given a thickness of 2 mm by the following equation                         
                            
                                
                                    0.08
                                    m
                                    m
                                
                                
                                    1.00
                                     
                                    m
                                    m
                                
                            
                            =
                             
                            
                                
                                    2.00
                                     
                                    m
                                    m
                                
                                
                                    p
                                    r
                                    o
                                    p
                                    o
                                    s
                                    e
                                    d
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                
                            
                        
                     which would yield a proposed width of about 25 mm which falls within the range proposed by Pearce in [0045].
	It would have been obvious for one having ordinary skill in the art to modify the thickness of Pearce based on the disclosure of the thickness ranges in Brubaker since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than optimize the amount of contact a .

Claims 8-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20120244312 issued to Pearce in view of U.S. Publication No. 20150059100 issued to Brubaker further in view of U.S. Publication No. 20130205509 issued to Chen.

Regarding claim 8,
 	The Pearce/Brubaker combination discloses the patient support of claim 1 wherein each of the one or more buckling elements has a first thickness measured at the base and a second thickness measured at the top; (Pearce: FIG.3C shows a thickness measured at the base and a second thickness measured at the top)
	Pearce does not appear to disclose and wherein a ratio of the second thickness to the first thickness is from 1.1:1 to 1.27:1.
	However, Chen discloses varying the thickness of walls for his cushion structure (Chen: FIGS. 6-7 (D1, D2) see also [0051] in one embodiment D1 is taken to be 7cm and D2 is taken to be 5cm which would yield a ratio of 1.4:1)
	It would have been obvious for one having ordinary skill in the art to modify the device of Pearce to have two different thicknesses between the walls at the bottom and top as taught by Chen since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by simply scaling down the dimensions of Chen to that of Brubacker which has thickness dimensions disclosed and in doing so would have allowed for 
	In addition, it has been held that generally, differences in concentration (which in this case is thickness/dimensions) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Since Pearce in combination with Brubaker in combination with Chen discloses similar structure, and Chen teaches the reasoning behind having a varying thickness in [0050], it would have been obvious for one having ordinary skill in the art to modify the thickness at the base and at the top to be between those given ratios since the result would have been predictable in view of Chen in spreading out the weight of the patient over the cell of the cushion.

Regarding claim 9,
	The Pearce/Brubaker/Chen combination discloses the patient support of claim 8.
	Neither reference appears to disclose wherein the ratio of the second thickness to the first thickness is from 1.2:1 to 1.26:1.
	However, Chen discloses varying the thickness of walls for his cushion structure (Chen: FIGS. 6-7 (D1, D2) see also [0051] in one embodiment D1 is taken to be 7cm and D2 is taken to be 5cm which would yield a ratio of 1.4:1)
	It would have been obvious for one having ordinary skill in the art to modify the device of Pearce to have two different thicknesses between the walls at the bottom and top as taught by 
	In addition, it has been held that generally, differences in concentration (which in this case is thickness/dimensions) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Since Pearce in combination with Brubaker in combination with Chen discloses similar structure, and Chen teaches the reasoning behind having a varying thickness in [0050], it would have been obvious for one having ordinary skill in the art to modify the thickness at the base and at the top to be between those given ratios since the result would have been predictable in view of Chen in spreading out the weight of the patient over the cell of the cushion.

Regarding claim 19,
	The Pearce/Brubaker combination discloses the patient support of claim 1 wherein: (i) the maximum value of the height is at least 2.5 times the maximum value of the width, and wherein the width is measured between centers of opposing buckling elements of the one or more buckling elements, (Pearce: [0045]-[0046] the examiner notes that if the width is taken to be 25 mm as well as the length, than from the equation from the annotated figure below the                         
                            
                                
                                    12.5
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    12.5
                                
                                
                                    2
                                
                            
                            -
                            2
                            
                                
                                    12.5
                                
                            
                            
                                
                                    12.5
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    60
                                    °
                                
                            
                            =
                            
                                
                                    (
                                    w
                                    i
                                    d
                                    t
                                    h
                                     
                                    o
                                    f
                                     
                                    c
                                    l
                                    a
                                    i
                                    m
                                     
                                    2
                                    )
                                
                                
                                    2
                                
                            
                        
                     which ends up being 12.5mm in length for the width of claim 2 as proposed. Refer to annotated figure below, from [0046] of Pearce the range of choices for the height are between 1.3mm to 76mm which would result in falling within the specified range of the claim since 2.5 X 12.5mm is 31.25mm. The examiner further notes that for clarity the examiner has used the bigger hexagon in the picture below to show the measurements and calculations)


 and wherein the thickness and the width are in a ratio of from 0.06:1 to 0.12:1; (Brubacker discloses proposed ranges for thickness of the wall in [0083] “For example, the height of each wall may be in a range of about 1'' to 4'', or in a range of about 2'' to 3'', and the thickness of each wall may be in a range of about 1/32'' to 3/8'' or in a range of about 1/16'' to 1/4''. Which corresponds in mm to 0.79395mm to 6.35mm. Since Pearce discloses a range in [0045] for the width to be from 2.5mm to 127mm then one may be able to calculate a proposed width given a thickness of 2 mm by the following equation                         
                            
                                
                                    0.06
                                    m
                                    m
                                
                                
                                    1.00
                                     
                                    m
                                    m
                                
                            
                            =
                             
                            
                                
                                    2.00
                                     
                                    m
                                    m
                                
                                
                                    p
                                    r
                                    o
                                    p
                                    o
                                    s
                                    e
                                    d
                                     
                                    w
                                    i
                                    d
                                    t
                                    h
                                
                            
                        
                     which would yield a proposed width of about 25 mm which falls within the range proposed by Pearce in [0045].)  (ii) each of the one or more buckling elements has a first thickness measured at the base and a second thickness measured at the top (Pearce: FIG.3C shows a thickness measured at the base and a second thickness measured at the top) and a ratio of the second thickness to the first thickness is from 1.1:1 to 1.27:1; and (iii) wherein the column is configured to exhibit a consistent patient plateau pressure (Pb) of ± 0.1 psi to the patient over a compression displacement of the column of 0.75 to 2.5 inches. (The examiner notes that since Pearce and 


    PNG
    media_image3.png
    427
    716
    media_image3.png
    Greyscale


	Pearce does not appear to disclose and a ratio of the second thickness to the first thickness is from 1.1:1 to 1.27:1;
	However, Chen discloses varying the thickness of walls for his cushion structure (Chen: FIGS. 6-7 (D1, D2) see also [0051] in one embodiment D1 is taken to be 7cm (70mm) and D2 is taken to be 5cm (50mm) which would yield a ratio of 1.4:1)

	In addition, it has been held that generally, differences in concentration (which in this case is thickness/dimensions) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Since Pearce in combination with Brubaker in combination with Chen discloses similar structure, and Chen teaches the reasoning behind having a varying thickness in [0050], it would have been obvious for one having ordinary skill in the art to modify the thickness at the base and at the top to be between those given ratios since the result would have been predictable in view of Chen in spreading out the weight of the patient over the cell of the cushion.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2022